DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Sweden on 29 March, 2019. It is noted, however, that applicant has not filed a certified copy of the SE1950393-7 application as required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a scene renderer configured to” in claim 7 (and by dependency claims 8 and 9 – while 8 adds the functionality of a camera which is a specific structure, it does not indicate the camera acts as the scene renderer).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20190102944 A1) in view of Jones et al. (US 20200175761 A1) in view of Yamoto (US 20130300828 A1). 

Regarding claims 1 and 7, Han et al. disclose a method for generating motion blur, said method comprises the steps of and system for generating motion blur for a sequence of image frames comprising: a scene renderer (object is portrayed relative to an entire scene of an entire immersive video frame, [0083]) configured to: obtaining gaze data related to an eye movement between a first image and a consecutive image (viewer's gaze successive video frames, [0082]), determining a relative movement of at least one object in relation to said gaze data during a sequence of image frames, comprising at least two images, by calculating the difference in position of said at least one object and said gaze data between said first image frame and said consecutive image frame (“Alternatively or in addition, a group of selected segments can be applied to successive video frames until there is an occurrence of an event, such as a change in a viewer's gaze and/or a change of scene and/or movement of objects portrayed within a scene”, [0082], In some embodiments, movement of such objects can be determined, e.g., by comparison of the same object 508 in different immersive video frames to determine a direction and/or vector associated with the movement. A vector value can include an estimate of a rate of change of position and a direction, [0085]), forming a motion vector based on the relative movement of said at least one object in relation to said gaze data, and applying an effect on a second image frame based on said motion vector (movement vector, “Such values and/or estimates can be used to position the field of view 512, e.g., adding extra or filler segments based on a direction and/or rate of change in position.  Thus, if the example object 508 were moving to the left, the extra unshaded segments 506 of the field of view 512 

Han et al. do not disclose forming a motion blur vector based on the relative movement of said at least one object in relation to said gaze data, and applying a motion blur on a second image frame based on said motion blur vector.

Jones et al. teach a head-mounted display, said head-mounted display comprising: a frame 
adapted to be worn by a user;  a display;  and a scene renderer (“HR imagery can also be displayed by a head-mounted display (HMD).  Many different technologies can be used in an HMD to display HR imagery.  A virtual reality (VR) HMD system may receive images of a real-world object, objects, or scene, and composite those images with a virtual object, objects, or scene to create an HR image.  An augmented reality (AR) HMD system may present a virtual object, objects, or scene on a transparent screen which then naturally mixes the virtual imagery with a view of a scene in the real-world.  A display which mixes live video with virtual objects is sometimes denoted AR, but for the purposes of this disclosure, an AR HMD includes at least a portion of the display area that is transparent to allow at least some of the user's view of the real-world to be directly viewed through the transparent portion of the AR HMD.  The display used by an HR system represents a scene which is a visible portion of the whole environment.  As used herein, the term "scene" and "field of view" (FOV) are used to indicate what is visible to a user”, [0019]) configured to: obtain gaze data related to an eye movement between a first image and a consecutive image (Eye tracking may be used to measure the point of the viewer's gaze, [0036]); determine a relative movement of at least one object in relation to said gaze data during a sequence of image frames, comprising at least two images by calculating the 

Han et al. and Jones et al. are in the same art of gaze tracking (Han et al., [0082]; Jones et al., abstract) and AR/VR headsets (Han et al., [0044], [0050], [0104]; Jones et al., [0001], [0019]-[0020]). The combination of Jones et al. with Han et al. enables selectively applying blur. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the blur of Jones et al. with the invention of Han et al. as this was known at the time of filing, the combination would have predictable results, and as Jones et al. indicate “One of many different professions where this is important is for emergency responders where the ability to receive the right information at the right time can be a matter of life or death” ([0002]) indicating a way in which blurring out unimportant information could be helpful in fields such as emergency services.

Han et al. and Jones et al. do not disclose the specific link between a motion vector and blur added.

Yamoto teaches a method for generating motion blur, said method comprises the steps of: obtaining gaze data related to an eye movement between a first image and a consecutive image (classifying an image space into a gaze area and a non-gaze area, abstract, a gaze area that is an area determined to include a main object of the object and a non-gaze area that is an area except the gaze area, [0008], identifying the gaze area and the non-gaze area based on a two-dimensional movement vector of base images that have been chronologically captured, [0160]), determining a relative movement of at least one object in relation to said gaze data 
object including a moving car 103 chronologically captured, [0127], “In a case where the operation mode is set that corresponds to the identification process for identifying the gaze area and the non-gaze area based on a two-dimensional movement vector of base images that have been chronologically captured, the identification section 17A detects a moving object within an object based on the two-dimensional movement vector 91 (FIG. 2) of each pixel of the base image 21, which is obtained by the first vector acquisition section 18.  Thereby, the identification section 17A performs the identification process.  The identification process based on a two-dimensional movement vector is based on the fact that, when there are a stationary object and a moving object, an observer normally gazes the moving object”, [0160] [chronologically captured interpreted as second frame]), forming a motion blur vector based on the relative movement of said at least one object in relation to said gaze data (movement vector, identify, in an imaged object, a portion that has made a three-dimensional movement different from the other portions, that is, a portion different from the other portions, as a gaze area, [0182]) and applying a motion blur on a second image frame based on said motion blur vector (blurring process being performed on an image in an area corresponding to the non-gaze area, abstract, performing a blurring process on pixels of said another image each of which is associated with each of pixels in the area by each of the two-dimensional movement vectors, the blurring process being the same as the blurring process applied to the pixels of the base 

Han et al. and Jones et al. and Yamoto are in the same art of gaze tracking (Han et al., [0082]; Jones et al., abstract; Yamoto, abstract). The combination of Yamoto with Han et al. and Jones et al. enables selectively applying blur according to a motion vector. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the vector of Yamoto with the invention of Han et al. and Jones et al. as this was known at the time of filing, the combination would have predictable results, and as Yamoto indicates “The present invention has been made to solve these problems, and an object of the present invention is to provide a technique that can reduce the fatigue of the eyes of an observer who observes a stereoscopic image” ([0007]), indicating the manner in which this selective blur can be applied to any viewing technology such as the HMD described by Han et al. and Jones et al. to reduce user eye strain and fatigue which will improve the customer experience.

Regarding claim 2, Han et al., Jones et al., and Yamoto disclose the method according to claim 1. Han et al., Jones et al., and Yamoto further disclose the step of forming a motion blur vector comprises determining a movement resultant vector between said relative movement of said at least one object and a movement vector of said gaze data (Han et al., (“Alternatively or in addition, a group of selected segments can be applied to successive video frames until there is an occurrence of an event, such as a change in a viewer's gaze and/or a change of scene and/or movement of objects portrayed within a scene”, [0082], In some embodiments, 
 
Regarding claim 3, Han et al., Jones et al., and Yamoto disclose the method according to claim 1. Jones et al. and Yamoto further teach the step of forming a motion blur vector is further based on a motion scene camera movement provided by a motion scene camera used 
 
Regarding claim 4, Han et al., Jones et al., and Yamoto disclose the method according to claim 1. Han et al. and Jones et al. further indicate there is a time delay between said 
consecutive image frame and said second image frame (Han et al., It is understood that network bandwidth and/or latency can depend upon network conditions, such as congestion, interference, signal propagation loss, and the like.  Accordingly, the prediction time can be based upon an estimate of a difference between a time at which a request is made by the requestor 120 and a time at which the requested segments/regions are of a requested segment size are delivered to the immersive video client.  Other delays can be factored into this determination, such as processing delays of one or more of the immersive video client, the video player 112a and/or the immersive video server 102, [0033], video chunk size can be extended, e.g., from 1/10.sup.th sec to 1/2 sec, or greater, [0082]; Jones et al., Some embodiments may detect that no movement of the body part has occurred during a predetermined period of time and change the stimulus in response to the lack of movement during the predetermined period of time.  Note that any update loop in flowchart 800 is purely notional; an interrupt-driven handler or software event handler may be used in some                                           embodiments to save power, [0097]).
 
Regarding claim 5, Han et al., Jones et al., and Yamoto disclose the method according to claim 1. Han et al. and Jones et al. further indicate said second image frame and said consecutive image frame are the same frame (Han et al., in a relatively stationary scene, such as a landscape, the video chunk size may be increased or extended, [0082]; Jones et al., Some embodiments may detect that no movement of the body part has occurred during a predetermined period of time and change the stimulus in response to the lack of movement during the predetermined period of time.  Note that any update loop in flowchart 800 is purely notional; an interrupt-driven handler or software event handler may be used in some embodiments to save power, [0097]).
 
Regarding claim 6, Han et al., Jones et al., and Yamoto disclose the method according to claim 1. Jones et al. further indicate gaze data comprises measurements of an eye orientation (the position and rotation of each eye can be used to estimate the gaze point, [0036]).
 
Regarding claim 8, Han et al., Jones et al., and Yamoto disclose the system according to claim 7. Han et al., Jones et al., and Yamoto further indicate the system further comprises a scene camera configured to capture a sequence of image frames, each having at least one object (Han et al., analyzes image content of an immersive video frame, abstract, sequence of immersive video frames that have been spatially segmented, including an object [0010]; Jones et al., imagery created using a video stream, display which mixes live video with virtual objects, [0019], object motion detection may be used between frames, [0031], video stream is analyzed to detect the position and movement of an object,[0037]; Yamato, capturing images of the object sequentially over time, [0074]).
 
Regarding claim 9, Han et al., Jones et al., and Yamoto disclose the system according to claim 7. Jones et al. further indicate the system further comprises an eye tracker configured to determine said gaze data related to an eye movement and send said gaze data to the scene renderer (In some embodiments of an HR system, eye tracking of one or both viewer's eyes may be performed.  Eye tracking may be used to measure the point of the viewer's gaze.  In an HMD, the position of each eye is known, and so there is a reference frame for determining head-to-eye angles, and so the position and rotation of each eye can be used to estimate the gaze point.  Eye position determination may be done using any suitable technique and/or device, including, but not limited to, devices attached to an eye, tracking the eye position using infra-red reflections, for example Purkinje images, or using the electric potential of the eye detected by electrodes placed near the eye which uses the electrical field generated by an eye independently of whether the eye is closed or not, [0036], In other example embodiments, a physical input device may be virtual, where a device is rendered on the head-mounted display and the user interacts with the virtual controller using other HR systems, such as, but not limited to, gaze direction, hand tracking, finger tracking, or gesture detection.  In embodiments which use gaze direction as input, interaction with virtual menus rendered on the display may be used, [0040]). 

Regarding claim 10, Han et al. disclose a head-mounted display, said head-mounted display comprising: a frame adapted to be worn by a user; a display (VR headset, [0044]); and a scene renderer configured to: obtaining gaze data related to an eye movement between a first image and a consecutive image (viewer's gaze successive video frames, [0082]), determining a relative movement of at least one object in relation to said gaze data during a sequence of image frames, comprising at least two images, by calculating the difference in position of said 

Han et al. do not disclose forming a motion blur vector based on the relative movement of said at least one object in relation to said gaze data, and applying a motion blur on a second image frame based on said motion blur vector, and a scene renderer/the display is configured to render said applied motion blur on the second image frame.

Jones et al. teach a head-mounted display, said head-mounted display comprising: a frame 
adapted to be worn by a user;  a display;  and a scene renderer (“HR imagery can also be displayed by a head-mounted display (HMD).  Many different technologies can be used in an HMD to display HR imagery.  A virtual reality (VR) HMD system may receive images of a real-

Han et al. and Jones et al. are in the same art of gaze tracking (Han et al., [0082]; Jones et al., abstract) and AR/VR headsets (Han et al., [0044], [0050], [0104]; Jones et al., [0001], [0019]-[0020]). The combination of Jones et al. with Han et al. enables selectively applying blur. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the blur of Jones et al. with the invention of Han et al. as this was known at the time of filing, the combination would have predictable results, and as Jones et al. indicate “One of many different professions where this is important is for emergency responders where the ability to receive the right information at the right time can be a matter of life or death” ([0002]) indicating a way in which blurring out unimportant information could be helpful in fields such as emergency services.

Han et al. and Jones et al. do not disclose the specific link between a motion vector and blur added.

Yamoto teaches a method for generating motion blur, said method comprises the steps of: obtaining gaze data related to an eye movement between a first image and a consecutive image (classifying an image space into a gaze area and a non-gaze area, abstract, a gaze area that is an area determined to include a main object of the object and a non-gaze area that is an area except the gaze area, [0008], identifying the gaze area and the non-gaze area based on a two-dimensional movement vector of base images that have been chronologically captured, 
object including a moving car 103 chronologically captured, [0127], “In a case where the operation mode is set that corresponds to the identification process for identifying the gaze area and the non-gaze area based on a two-dimensional movement vector of base images that have been chronologically captured, the identification section 17A detects a moving object within an object based on the two-dimensional movement vector 91 (FIG. 2) of each pixel of the base image 21, which is obtained by the first vector acquisition section 18.  Thereby, the identification section 17A performs the identification process.  The identification process based on a two-dimensional movement vector is based on the fact that, when there are a stationary object and a moving object, an observer normally gazes the moving object”, [0160] [chronologically captured interpreted as second frame]), forming a motion blur vector based on the relative movement of said at least one object in relation to said gaze data (movement vector, identify, in an imaged object, a portion that has made a three-dimensional movement different from the other portions, that is, a portion different from the other portions, as a gaze area, [0182]) and applying a motion blur on a second image frame based on said motion blur vector (blurring process being performed on an image in an area corresponding to the non-gaze area, abstract, performing a blurring process on pixels of said another image each of which is associated with each of pixels in the area by each of the two-dimensional movement vectors, 

Han et al. and Jones et al. and Yamoto are in the same art of gaze tracking (Han et al., [0082]; Jones et al., abstract; Yamoto, abstract). The combination of Yamoto with Han et al. and Jones et al. enables selectively applying blur according to a motion vector. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the vector of Yamoto with the invention of Han et al. and Jones et al. as this was known at the time of filing, the combination would have predictable results, and as Yamoto indicates “The present invention has been made to solve these problems, and an object of the present invention is to provide a technique that can reduce the fatigue of the eyes of an observer who observes a stereoscopic image” ([0007]), indicating the manner in which this selective blur can be applied to any viewing technology such as the HMD described by Han et al. and Jones et al. to reduce user eye strain and fatigue which will improve the customer experience.

Regarding claim 11, Han et al., Jones et al., and Yamoto disclose the head-mounted display according to claim 10. Jones et al. further indicate the system further comprises an eye tracker configured to determine said gaze data related to an eye movement and send said gaze data to the scene renderer (In some embodiments of an HR system, eye tracking of one or both viewer's eyes may be performed.  Eye tracking may be used to measure the point of the viewer's gaze.  In an HMD, the position of each eye is known, and so there is a reference frame 

Regarding claim 12, Han et al., Jones et al., and Yamoto disclose the head-mounted display according to claim 10. Han et al. and Jones et al. further disclose the head-mounted display is adapted for virtual reality, augmented reality, mixed reality or other extended reality experiences (Han et al., VR headset, [0044], [0050], [0104]; Jones et al., Virtual Reality (VR) or 
Augmented Reality (AR), [0001], Hybrid-reality (HR), VR, AR, [0019]-[0020]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661